          Case 1:21-mc-00680-PAE Document 3 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SILVA HARAPETI,

                                       Plaintiff,                      21 Misc. 680 (PAE)
                        -v-
                                                                            ORDER
 CBS TELEVISION STATIONS INC. et al,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On August 18, 2021, CBS Television Stations Inc., CBS Broadcasting, Inc., and CBS

Corporation (together “Movants”) filed a motion to quash. Dkt. 1. Silva Harapetri is directed to

respond by August 24, 2021. Movants are directed to serve this Order on Harapeti and to file an

affidavit of that service on the docket of this case by August 20, 2021.

       SO ORDERED.


                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 19, 2021
       New York, New York
